Citation Nr: 1404517	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2012, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing in Newark, New Jersey.  A transcript of this hearing has been associated with the record.  In January 2013, the Board remanded the issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The additional development actions have been completed and the matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  In consideration of these development actions, the mental health issue on appeal has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for a an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing loss and tinnitus.

2.  The Veteran was exposed to hazardous noise in service.

3.  Symptoms of bilateral hearing loss were not chronic in service, continuous after service separation, and did not manifest to a compensable degree within one year after service separation.

4.  The Veteran's current bilateral hearing loss and bilateral tinnitus were not caused by hazardous noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For each of the Veteran's claims on appeal, VA satisfied its duty to notify with an April 2009 notice letter.  In that letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in September 2009, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private medical records submitted by the Veteran, hearing testimony, and the Veteran's statements.

Additionally, the Veteran has been provided with VA examinations for each claimed disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In February 2013, the Veteran was afforded a VA hearing examination to assess hearing loss and tinnitus.  The Board finds that the VA opinions and findings obtained in regard to the issues of service connection for hearing loss and tinnitus are adequate.  The VA nexus opinions provided consider all the of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of service connection for hearing loss and tinnitus have been met.  38 C.F.R. § 3.159(c)(4).  

II.  Merits of the Claims

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Sensorineural hearing loss - an organic disease of the nervous system - qualifies as a chronic disease under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 825 (32d ed. 2012).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 506.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The Veteran asserts that he has a current bilateral hearing loss disability that was caused by military noise exposure in the Republic of Vietnam (Vietnam).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board finds that the Veteran currently has a bilateral hearing loss disability for VA purposes.  In February 2013, the Veteran underwent a VA hearing examination.  Pure tone thresholds, in decibels, were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
25
35
30
35
40
LEFT
30
30
30
50
50

There is no indication that these audiometric results are unreliable or otherwise inadequate.  Thus, the evidence above sufficiently establishes a current bilateral hearing loss disability, as the pure tone thresholds exceed 26 dB at the 1000, 2000, 3000 and 4000 Hz frequencies in both ears.  See 38 C.F.R. § 3.385 ("Disability due to impaired hearing").  In addition, the audiologist diagnosed bilateral sensorineural hearing loss.  

The Board also finds that the Veteran was exposed to hazardous noise in service.  The Veteran has stated that he encountered gunfire and explosions while he served in Vietnam.  See June 2012 Board hearing transcript p. 3, 8-9; April 2009 VA Form 21-4138.  The Veteran's DD Form 214 reflects that he served in Vietnam from August 1970 to August 1971 with the Army's 4th Infantry Division, and was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  The Board finds that the Veteran's competent lay accounts of having been exposed to explosions and gunfire are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service noise exposure.

After a careful review of the evidence, the Board finds that the Veteran did not experience chronic symptoms of hearing loss in service.  First, service medical examinations at service enlistment in August 1969 and service separation in May 1972 indicate that the Veteran's hearing was within normal limits during service.   See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (observing that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range).  Where necessary, the Board has converted American Standards Association (ASA) units to International Standard Organization (ISO) units.  Pure tone thresholds, in decibels, were as follows:

Aug. 1969
HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
20
10
10
X
10
LEFT
15
10
10
X
5

May 1972
HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
10

Although the Veteran is not required to demonstrate hearing loss in service to substantiate his claim for service connection, none of the pure tone thresholds exceeded 20 dB and there is no indication in the record that these tests were inadequate.  See id. at 159-60.  Second, these audiometric scores do not demonstrate an upward threshold shift in either ear during service.  While evidence of an upward threshold shift may be indicative of a decrease in hearing acuity, the Veteran's audiometric scores do not demonstrate such an upward shift.  Finally, service treatment records do not reveal any complaints, treatment, symptoms, or diagnoses of hearing impairment.  Moreover, the Veteran stated that he did not have hearing loss in the May 1972 report of medical history completed shortly before service separation.

The Veteran has provided statements to support a finding that symptoms of hearing loss were chronic in service.  In the April 2009 VA Form 21-4138, the Veteran stated that hearing loss began while serving in Vietnam.  Similarly, the Veteran testified during the June 2012 Board hearing that his hearing difficulties began in Vietnam.  The Veteran is competent to report the onset of hearing impairment; however, these statements are not consistent with statements made while in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because recent lay evidence about a wound in service was internally inconsistent with the veteran's contemporaneous lay statements that he had not received any wounds in service).  As noted above, service treatment records do not contain any indication of a hearing impairment and the Veteran specifically reported on his May 1972 report of medical history that he was not experiencing any hearing loss at service separation.  In addition, the May 1972 service separation examination shows that the Veteran's ears were given a normal clinical evaluation.  The Board finds that the contemporaneous evidence from the Veteran's period of active duty is more probative than the more recent statements; therefore, the Board finds that symptoms of a hearing loss disability were not chronic in service.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Similarly, the Board finds that symptoms of hearing loss have not been continuous since service separation.  The first post-service complaint of hearing loss is the Veteran's April 2009 VA Form 21-4138 claim for service connection for bilateral hearing loss.  After submitting the claim for service connection for bilateral hearing loss, the Veteran underwent a VA hearing examination in July 2009 which revealed pure tone thresholds, in decibels, as follows: 



HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
20
20
20
30
25
LEFT
30
25
25
45
45

Speech recognition scores using the Maryland CNC test were 96 percent in both ears.  These scores demonstrate that a hearing loss disability for VA purposes has been present in the left ear since at least July 2009 (based on pure tone thresholds greater than 40 dB at 3000 and 4000 Hz), and that the Veteran's hearing has worsened in both ears since service separation in May 1972, nearly 37 years earlier.  38 C.F.R. § 3.385.  

As discussed above, the Veteran has offered statements that symptoms of a hearing disability began in service and have continued from that point to the present.  However, other evidence affects the credibility of the Veteran's statements regarding continuous symptomatology of hearing loss since service separation.  First, the Veteran pursued a claim for service connection for a low back injury and for hemorrhoids in 1972.  The Veteran omitted a claim for service connection for hearing loss at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in when he believed he was entitled to benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Moreover, the 37-year delay in seeking service connection for a hearing loss disability is more probative of the absence of disability in light of the fact that the Veteran has previously sought service connection for other disabilities.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service, which resulted in any chronic or persistent disorder).  

Under these circumstances, the Board finds the absence of complaints over a 37-year period to be more probative than the Veteran's recent statements made pursuant to the 2009 claim for service connection.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1999) (interest may affect the credibility of testimony).  For these reasons, the Board finds that symptoms of a hearing loss disability have not been continuous since service separation.

Next, the Board finds that a bilateral hearing loss disability for VA purposes did not manifest to a compensable degree within one year of service separation.  As noted above, the first post-service complaint of hearing loss was in 2009, over 37 years after the Veteran's separation from service. 

As the evidence does not show chronic symptoms of hearing loss in service, continuous symptoms since service, or manifestation of a hearing loss disability for VA purposes within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  

After a careful review of the evidence, lay and medical, the Board also finds that the Veteran's current hearing loss disability is not related to service.  The Veteran has submitted to two VA hearing examinations.  In July 2009, a VA audiologist reviewed the Veteran's medical records and claims file, and performed a physical examination and audiometric testing.  The medical history provided by the Veteran included statements about his exposure to military noise in Vietnam and his employment with a tile company for 30 years after service.  With regard to his employment, the Veteran stated that noise levels were monitored and were below the [Occupational Safety and Health Administration] action level for hearing protection.  The VA audiologist opined that hearing loss was not caused by or a result of acoustic trauma while in combat in Vietnam.  The rationale explained that bilateral hearing ability was within normal limits at service separation, the Veteran did not complain of hearing loss while in service, and that the record did not include any other indication that hearing loss was incurred or aggravated by military service.  

In February 2013, the Veteran underwent a second VA audiological examination.  The VA audiologist reviewed the Veteran's claims file and performed a physical evaluation and audiometric testing.  The audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale included reference to 31 years of occupational noise exposure, a comparison of the Veteran's August 1969 service enlistment and May 1972 service separation pure tone threshold results ("no significant threshold shifts were noted"), and medical research showing that hearing loss due to noise exposure occurs during or near the time of actual exposure to the noise.

Although the Veteran has provided competent testimony and statements to report that bilateral hearing loss began in service, and is therefore related to service, this evidence is not credible.  As discussed above, the Board finds that the Veteran's recent testimony and statements are inconsistent with the medical evidence and lay statements that are contemporaneous with active duty.  As such, the Board finds that the contemporaneous in-service reports by the Veteran and service treatment records, neither of which indicates hearing loss onset in service, are more probative than the Veteran's recent inconsistent statements made pursuant to the claim for service connection.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

Thus, the Board attributes greater weight to the opinions provided by the 2009 and 2013 VA audiologists, each of which opined that the Veteran's hearing loss was not caused by events during active service.  The Board is satisfied that these VA audiologists considered the relevant evidence of record.  Therefore, the Board finds that service connection for a bilateral hearing loss disability is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.

Service Connection for Tinnitus

Similar to the claim for service connection for bilateral hearing loss, the Veteran asserts that his current bilateral tinnitus disability was caused by military noise exposure in Vietnam.

Initially, the Board finds that the Veteran has a current tinnitus disability and that he was exposed to hazardous noise in service.  During the February 2013 VA audiological examination, the Veteran stated that bilateral tinnitus was present, and this self-diagnosis was clinically acknowledged by the VA audiologist.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Both the Veteran and the VA audiologist are competent to diagnosis tinnitus, and there is no evidence disputing the diagnosis; therefore, the Board finds that the Veteran has a current tinnitus disability.  As previously found, the Veteran was exposed to hazardous noise while serving in Vietnam.

However, after consideration of all the evidence, the Board finds that the Veteran's current tinnitus disability is not related to service.  Both the July 2009 VA audiologist and the February 2013 VA audiologist opined that the Veteran's bilateral tinnitus disability was at least as likely as not a symptom associated with hearing loss, which was not found to be related to service.  In contrast, the Veteran has stated that his bilateral tinnitus disability is related to service because it began shortly after he returned from Vietnam in 1972.  See June 2012 Board hearing, p. 3; April 2009 VA Form 21-4138.  However, when being examined by the July 2009 VA audiologist, the Veteran stated that tinnitus became noticeable approximately 10 years before the examination.  While the Veteran is competent to report the onset of symptoms, the inconsistent statements made regarding an onset date reduce the Veteran's credibility when relating tinnitus to in-service noise exposure.  See Cartright, 2 Vet. App. at 25; Pond, 12 Vet. App. 341.  In addition, an onset date many years after service is corroborated by an absence of any complaints, treatment, or symptoms of tinnitus while in service.

For these reasons, when weighing the 2009 and 2013 VA audiologists' opinions against the Veteran's statements, the Board finds that a preponderance of the evidence is against finding that the Veteran's current bilateral tinnitus disability is related to service.  As a result, service connection for tinnitus is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In April 2009, the RO provided the Veteran with a questionnaire requesting that he provide specific information, including the location and approximate time (a 2-month specific date range) of any stressful events relating to PTSD.  The Veteran did not reply to the request.  In July 2009, the RO determined that the Veteran had not provided enough information to verify the claimed stressors and determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of National Archives and Records Administration (NARA) records.

During the February 2013 VA PTSD examination, however, the Veteran identified an explosion at Cam Ranh Bay as a specific stressor that was traumatic.  As the VA examiner pointed out, "the Veteran states this explosion occurred at the end of June/beginning of July of 1971 which [VA] may choose to verify at its discretion."  Service records associated with the claims file indicate that the Veteran was serving in Vietnam at this time.  Thus, as this explosion was the only stressor listed in the February 2013 VA PTSD examination clinical findings, the Board finds that another remand is required to verify the Veteran's claimed stressors.

As the February 2013 VA PTSD examination indicates that the Veteran continues to receive treatment at the Vet Center in Trenton, New Jersey, and from a private physician in Mercerville, New Jersey, the RO should also seek any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from the Vet Center in Trenton, New Jersey.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file or the Virtual VA electronic claims file.  Any positive results should be associated with the Veteran's claims file or the Virtual VA electronic claims file.

2.  Contact the Veteran in order to have him identify any source of VA or non-VA medical treatment rendered for PTSD.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any outstanding records.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. The letter should invite the Veteran to submit any pertinent lay and medical evidence to support his claim for service connection.  

3.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and request that he provide specific details about the and any other stressors associated with PTSD.  

5.  Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without a response, the RO/AMC should make a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor.

6.  If it is determined that sufficient details have been provided so as to warrant an attempt to verify the claimed stressor, attempt to verify the in-service stressor reported during the February 2013 VA examination that the Veteran witnessed an  explosion at Cam Ranh Bay at the end of June or beginning of July 197, to include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's claimed stressor.  

8.  After the above development has been completed, if, the claimed stressor is verified, request that the medical professional who conducted the February 2013 VA PTSD examination or a suitable substitute to review the claims file provide an addendum opinion to address whether the verified stressor is adequate to support a diagnosis of PTSD and whether the verified stressor is related to the Veteran's fear of hostile military or terrorist activity.  All opinions reached should be accompanied by rationale explaining the opinion.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the examiner. The examiner should note such review in the examination report (another examination of the Veteran is not required).


A clear rationale for all opinions is necessary and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

9.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's pending service connection claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






Department of Veterans Affairs


